CaSe 1-19-42769-nh| DOC 2 Filed 05/03/19 Entered 05/03/19 17209205

Dougias J. Picl<, Esq.

Eric C. Zabicki, Esq.

PICK & ZABICKI LLP
Proposed Counsel to the Debtor
369 Lexington Avenue, 12th Floor
New Yorl<, New York 10017
(212) 695-6000

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

____ ___ ___________ X

In re: Chapter 11
VIRGINIA TRUE CORPORATION, Case No. 19~42769

 

Debtor.
~~~~ ----- -x

 

AFFIDAVIT PURSUANT TO LOCAL BANKRUPTCY RULE 1007~4
STATE OF NEW YORK )
COUNTY OF NEW Y()RK § SS‘:

BENITO R. FERNANDEZ, being duly sworn, deposes and says:

1. I arn the President of Virginia 'l`rue Corporation, the debtor and debtor-in~
possession herein (the “Debtor”). l am familiar With the facts and circumstances as recited
herein

2. The Debtor is a Virginia corporation With offices located at 2689 Pitkin
Avenue, Brooklyn, New York. The Debtor Was formed in March 2017 for the purpose of
acquiring and developing a 977~acre parcel of land located in Richrnond County, Virginia (the
“Property”). fn 2015, the Property Was granted “Phase I” rezoning so as to permit the
construction of 713 residential homes/units, a 160-room hotel, an iii-hole golf course and 30,000
square feet of retail space. The Debtor has continued With rezoning by submitting a “Phase II”

Zoning application and obtaining a necessary Wetlands delineation approved by the U.S. Arrny

Corps of Engineers and other relevant studies The Debtcr has also cleared and stabilized 13

 

CaSe 1-19-42769-nh| DOC 2 Filed 05/03/19 Entered 05/03/19 17209205

acres of land for development to date. 'i`he Property is located within a designated “Opportunity
Zone” Which vvas created pursuant to the changes made to the federal tax laws in 2017 to offer
tax incentives for long term investments in areas deemed to have high poverty rates and sluggish
job and business growth

3. On l\/lay 3, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
for relief under chapter ll of title ll of the United States Code (the “Banl<ruptcy Code”) With
this Court and an Order for Reliet` Was entered. The Debtor intends to remain in possession of its
property and to continuing to manage its business and affairs as a debtor-in-possession.

4. 'l`he Debtor’s chapter ll filing Was precipitated by certain threatened
litigation with two former stockholders of the Debtor, Domenicl< and Anthony Cipollone
(together, the “Cipoliones”). The Cipollones hold a $5,000,000 promissory note Which matured
on April 27, 2019 and a corresponding confession of judgment from the Debtor as security for
the repayment of the amounts owed under the promissory note.

5. Pnrsnant to LBR 1007-4(21)(3), no committee of creditors of the l)ebtor
Was formed prior to the Petition Date.

6. Pursuant to LBR 1007~4 (a)(»<i), a list containing the names and addresses
cf the entities believed to be the twenty largest unsecured creditors of the Debtor, excluding
insiders, has or shortly Will be filed vvith the Court.

7. Pursuant to LBR 1007-4(a)(5), a list containing the names and addresses
of the entities believed to be all of the Debtor’s secured creditors have been listed in the Debtor’s

Schedule D Which has or shortly vvill be fried With the Court.

 

CaSe 1-19-42769-nh| DOC 2 Filed 05/03/19 Entered 05/03/19 17209205

8. Pursuant to LBR 1007-4(a)(6), an approximate summary of the Debtor’s
assets and liabilities are set forth in the Debtor’s Schedules A/B, D, and E/F which have or
shortly vvili be filed With the Court.

9. Pursuant to LBR 1007~4(a)(7), the issued and outstanding interests in the
Debtor are all privately held.

10. Pursuant to LBR 1007-4(21)(8), the County of Richniond, Virginia, is
presently holding a cash bond of approximately $27,000 posted by the Debtor. 1`0 the best of my
knowledge there is no other property of the Debtor in the possession or custody of any public
officer, receiver, trustee, pledgee, assignee of rents, liquidator, secured creditor, or agent of any
such person

ll. Pursuant to LBR 1007-4(a)(9), the only real property owned, leased or
held by the Debtor is the Property described herein

12. Pursuant to LBR 1007-4(a)(l0), all of the corporate books and records are
located at the Debtor’s Pitkin Avenue officer and/or at the offices of the Debtor’s accounting
professionals

l3. Pursuant to LBR 1007-4(a)(l 1), to the best of rny knowledge and belief,
and in addition to the threatened litigation between the Debtor and the Cipollones discussed

herein, the only pending or threatened actions or proceedings against the Debtor are as follows:

 

 

 

 

 

 

 

Case Title Court/Case No. Description Status
David K. Paylor v. Vl`rginia Circuit Court, Riclirnond Environrnental Consent Decree
True Corporation COUHW (Vil”giflia) Pending
CL 18-122
Robert Smr'th v. Vz`rginia Richrnond County, Lis l’endens Filed on Pending But
Tme Cgrpomzjgn Virginia Account of Alleged Never Served
Legal Fee Obligations

 

 

CaSe 1-19-42769-nh| DOC 2 Filed 05/03/19 Entered 05/03/19 17209205

l4. Pursuant to LBR 1007~4(a)(12), the Debtor’s management consists of
myself as President and Howard Kleinhendler as Executive Vice President and Corporate
Secretary. l\/lr. Kleinhendler and 1 are also the sole directors and equal shareholders of the
Debtor.

15. Pursuant to LBR 1007-4(b)(l), the Debtor presently has no employees

16. Pursnant to LBR 1907-4(b)(2), the amount proposed to be paid for
services for the thirty (30) day period following the Petition Date to the officers, directors, and
stockholders is $0.

17. Pursuant to LBR 1007-4(b)(3), the Debtor anticipates that it Will have no
receipts during the thirty (30) day period following the Petiti ii Date. 'l`he Debtor’s expenses
(including payroll) for the same period is anticipated to appr inate 310,000.

l8. The Debtor believes that under the £:ervision of the Banl<ruptcy Court, it
Will be able to pay its creditors substantially more th /they ou d receive if _ he Debtor went

int

sent o R. rs rational l

through a forced liquidation

 

 

 

Cornmiss'.on eap..es a e.s. , ,__

